MEMORANDUM **
Jorge Luis Rojas, a native and citizen of Peru, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Rojas’s subjective fear of future persecution is not well-founded because he can safely relocate within Peru. Cf. Melkonian v. Ashcroft, 320 F.3d 1061, 1069 (9th Cir.2003). Moreover, Rojas’s subjective fear is unreasonable in light of changed country conditions. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000-01 (9th Cir.2003). Accordingly, Rojas failed to establish eligibility for asylum or withholding of deportation. See AlHarbi v. INS, 242 F.3d 882, 888-89 (9th Cir .2001).
Rojas’s contention that the BIA’s streamlining decision denied him due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir. 2003). We need not consider separately whether the BIA erred by streamlining Rojas’s case because we conclude that substantial evidence supports the IJ’s denial of Rojas’s application for relief. See Garcia-Martinez v. Ashcroft, 371 F.3d 1066 (9th Cir.2004) (explaining that the merits determination and decision to streamline collapse into one another).
We have considered Rojas’s remaining contentions and conclude that they lack merit.
Rojas’s renewed motion to remand this case to the BIA is denied.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Rojas’s period *302of voluntary departure will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.